OP   TEXAS
                                                         Supersedes C-510
                   .*UnTIS.   TEXAR     78711            In part

                         December   1, 1971



Representative Tommy Shannon                    Opinion No. M- 1006
Chairman, Committee on House
  AdmlnlstratIon                                Re:   Authority of House Rem-
Texas House of Representatives                        bera to travel at State
P. 0. Box 2910                                        expense In privately
Austin, Texas 78767                                   owned airplanes on of-
                                                      ficial business within
Dear Representative Shannon:                          and out of Texas.
          You have requested our opinion on the question of the
authority of House Hembers to travel at State expense In privately
owned airplanes on official business from points within Texas tc
points outside Texas, and return, and the rate of reimbursement
allowed.
          Our answer Is that members of the Legislature who serve
on any bo’ard,council, committee or.commlaslon connected with the
leglalature are entitled to relmburaement at the rate of 164 per
highway mile, when traveling in their privately owned airplane on
such official business from polnte within the State to points out.
aide the State and return.
          In Attorney General’G Opinion C-510 (1965), we stated:
          “The provisions of House Bill 12, Section
     14(a), Article V, do not allow reimbursements
     to ‘executiveheads’ traveling in their personally
     owned airplanes outside the boundarles of the State
     of Texas. ”
          Additional language, entitled “Exceptions to the per
diem and travel allowances”, was made a part of House Bill 2,
Article V, Section 16d for the 1970-71 blenn urn,and carried over
Into the current general appropriation act, 1 In Article V, Sec.
15~ (p. V-42) which was not a part of the appropriation bill when



’ E.;. 11, Act8 62nd Leg., R.S., 1971, as amended by S.B. 71 1st
   . ., 62nd Leg., 1971.
                               -4906-
~e~esentatlve Tommy Shannon, page 2      (M-1006)


Attorney Qeneral 's OPinlOn C-510 (1965) was published. This
,dditlonal language reads'as follows:
           %hen traveling on official business ln-
    aide the state. such Members of the Lealslature
    ---
    shall be relmb&sed for mileage on the-same
    basis as 18 provided In this Act for other State
    officials and employees; and It Is further pro-
    vided that the same mileage rates shall apply to
    necessary travel to points within the State other
    than the seat of government. For necessary travel
    on official business outside the State, such
    Members of the Legislature shall be reimbursed
    for the actual cost of commercial transportation
    exceot
    -_~. _   that such cost shall not Include Federal
    taxes from which such officials are exempt, or
    at the same mileage rate as Is prescribed above
    in tnis paragraph wnere a personally ownea auto-
    mobile or alrnlane Is used for such travel."
    (J%mphaslsadded.)
          The rate of reimbursement for members of the Leglsla-
ture for travel In their personally-ownedairplanes within the
boundaries of the State and between points of necessary official
business Is set at 16# per highway mile In Article V, Sec. 12a of
;;;12wrent general appropriation act, which reads, In part, as
       :
         "The rate of reimbursement to executive
    heads and key officials, Including members of
    the Legislature, for travel In their personally
    owned airplanes within the boundaries of the
    State of Texas and between
                             e ;opt&t3f tll”~,“~;p
     fflclal business shall b
    ier highway mile. The rate of reimbursement for
    other State employees for travel In their per-
    sonally owned airplanes within the boundaries
    of the State of Texas and between points of
    necessary official business shall be ten (10)
    cents per highway mile." (at p. V-39-40).
The above covers both out-of-state and In-state travel on official
business.
         We believe that the Legislature's clear Intent to allow
reimbursementat the rates stated In Sec. 12a supra, covering both

                            -4907-
RepresentativeTommy Shannon, page 3          (M-1006)


In-state and out-of-state air travel Is Indicated by the above
quoted language and lttihetdlng as an “Exemption to the per
diem and traxel allowance. The wording In Sec. 15c specifically
states that        such Members of the Legislature shall be re-
imbursed . . In* (Emphasis added.)
          The legislative Intent must control In statutory con-
struction and when found no further attempt to construe or in-
terpret the law will be made. 53 Tex.Jur.2d 182, Statutes, Sec.
125.
          In 53 Tex.Jur.2d 172, Statutes, Section 121, It Is
further stated:
            ‘Accordingly,no particular ruie will be
       followed If It leads to an lllOglCal conclusion
       or a result at variance with the Intention of
       the legislature. In other words, the leglsla-
       tlve Intent Is not to be defeated by resort to
       technical rules or subletlea.”
          Attorney Qeneral’s Opinion No. C-510 (1965), In part,
Is no longer applicable In view of subsequent statutory changes
and Is thus superseded.
                      SUMMARY
            House Bill 2, Article V, Section 13a, the
       general appropriation act for the 1970-71
       biennium and the current general a proprlatlon
       act for the fiscal year 1971-1972 BS.B. 11, Acts
       62nd Leg., R.S., 1971 as amended by S.B. 7, 1st
       C.S., 62nd Le    197lj allow reimbursement, at
       the rate of 18s’per highway mile, for use of
       personally owned airplanes by legislators who
       serve on any board, council, committee or com-
       mission for both In-state and out-of-state
       travel on official business.
            Attorney General’s Opinion No. C-510
       (1965) has been superaeded In part and Is
       ;;;;;:Fable In part due to subsequent statutory
              .
                              Verc *tNly   yours,
                             I
                                           da    G?z
                                            MARTIN
                                           neral of Texas
                                 -dOnA-
Representative Tommy Shannon, page 4    (M-1006)



Prepared by Melvin E. Corley
Assl8tant Attorney General
APPROVED:
OPINION COMMITTEB
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Reeves
Houghton Brownlee
Max Hamilton
John Banks
SAU MCDANIEL
Staff Legal Assistant
ALFREDWALK
Executive Assistant
NOLA WHITE
First Assistant




                               -4909-